Case 19-70044-FJS         Doc 19   Filed 03/22/19 Entered 03/22/19 12:33:47             Desc Main
                                   Document      Page 1 of 4
                                                                                      BWW#:VA-336244



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

IN RE:                                                          Case No. 19-70044-FJS
SERGIO PLAZA BUSANTE, JR.
aka SERGIO P. BUSANTE                                           Chapter 7
LYDIA TRAQUENA BUSANTE
       Debtors
_______________________________
BANK OF AMERICA, N.A.
       Movant
v.
SERGIO PLAZA BUSANTE, JR.
aka SERGIO P. BUSANTE
LYDIA TRAQUENA BUSANTE
       Debtors/Respondents
and
TOM C. SMITH, JR.
       Trustee/Respondent

                     MOTION FOR RELIEF FROM AUTOMATIC STAY

        Bank of America, N.A. (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §
362, for relief from the automatic stay, with respect to certain real property of the Debtors having
an address of 525 Declaration Rd, Virginia Beach, VA 23462-2250 (the “Property”), for all
purposes allowed by the Note (defined below), the Deed of Trust (defined below), and applicable
law, including but not limited to the right to foreclose. In further support of this Motion, Movant
respectfully states:

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 & 157.

        2.      A petition under Chapter 7 of the United States Bankruptcy Code was filed with
respect to the Debtors on January 7, 2019.

        3.      The Debtors have executed and delivered or are otherwise obligated with respect
to that certain promissory note in the original principal amount of $157,250.00 (the “Note”). A
copy of the Note is attached hereto as Exhibit A. Movant is an entity entitled to enforce the Note.



___________________________
Lauren French, VSB# 85478
8100 Three Chopt Rd.
Suite 240
Richmond, VA 23229
(804) 282-0463(Phone)
Attorney for the Movant
Case 19-70044-FJS         Doc 19   Filed 03/22/19 Entered 03/22/19 12:33:47            Desc Main
                                   Document      Page 2 of 4



      4.       As evidenced by the assignments, endorsements, and/or allonges attached to the
Note, the Note was transferred to Movant as follows: the original holder of the Note, Bank of
America, N.A., by and through its Assistant Vice President Nereida G. Diaz, executed a blank
endorsement of the Note, which endorsement is located on Page 3 of Note, making the Note
payable to the bearer of the Note. See Exhibit A hereto.

        5.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
(collectively, the “Obligations”) of the Debtors under and with respect to the Note and the Deed
of Trust are secured by the Property. The lien created by the Deed of Trust was perfected by
recording of the Deed of Trust in the office of the Clerk of the Circuit Court of Virginia Beach
City, Virginia. A copy of the recorded Deed of Trust is attached hereto as Exhibit B.

      6.       The Note is a negotiable instrument under Va. Code § 8.3A-104. When Bank of
America, N.A. endorsed the Note in blank, it became payable to bearer and enforceable by the
holder of the Note. The entity in possession of the Note as of the date of this motion is Bank of
America, N.A. as agent and/or custodian for and on behalf of Movant. “Deeds of trust and
mortgages are regarded in equity as mere securities for the debt, and whenever the debt is
assigned the deed of trust or mortgage is assigned or transferred with it.” Horvath v. Bank of
New York, N.A., 641 F.3d 617, 623 (4th Cir. 2011) (quoting Williams v. Gifford, 139 Va. 779
(1924)).

     7.       As of February 25, 2019, the outstanding amount of the Obligations due to the
Movant, less any partial payments or suspense balance is:

Unpaid Principal Balance                                                              $152,863.57
Unpaid, Accrued Interest                                                                $1,554.38
Uncollected Late Charges                                                                    $0.00
Mortgage Insurance Premiums                                                               $52.42
Taxes and Insurance Payments on behalf of Debtors                                           $0.00
Other Costs                                                                                 $0.00
Less: Partial Payments                                                                      $0.00
Minimum Outstanding Obligations                                                       $154,470.37


      8.      The foregoing Other Costs consist of the following:

        Pre-petition or                 Fee Description                     Amount
         Postpetition
              N/A                             N/A                             $0.00
Case 19-70044-FJS       Doc 19     Filed 03/22/19 Entered 03/22/19 12:33:47            Desc Main
                                   Document      Page 3 of 4


      9.      The following chart sets forth the number and amount of contractual payments
due pursuant to the terms of the Note that have been missed by the Debtor as of February 25,
2019:

   Number of            From                  To             Monthly            Total Missed
    Missed                                                   Payment             Payments
   Payments                                                  Amount
        2             01/01/2019         02/01/2019               $919.00             $1,838.00
                    Less contractual partial payments (suspense balance):                   $0.00

                                           Total Contractual Payments:                  $1,838.00

       10.     In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $750.00 in legal fees and $181.00 in costs.

       11.     The estimated value of the Property is $144,522.50. The basis for such valuation
is Debtor`s Schedules.

       12.     Cause exists for relief from the automatic stay for the following reasons:

                 a.      Movant's interest in the Property is not adequately protected. Movant's
interest in the collateral is not protected by an adequate equity cushion.

               b.   Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtors have no equity in the
Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective
reorganization.

         13.     Pursuant to the Debtors’ Statement of Intention, the Debtors have surrendered
their interest in the Property.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:

       1.     Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and
applicable law, including but not limited to allowing Movant to proceed under applicable non-
bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the Property.

       2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       3.      For such other relief as the Court deems proper.
Case 19-70044-FJS       Doc 19     Filed 03/22/19 Entered 03/22/19 12:33:47          Desc Main
                                   Document      Page 4 of 4


                                            Respectfully Submitted,


Dated: March 22, 2019                       /s/ Lauren French
                                            _________________________
                                            Lauren French VSB# 85478
                                            Attorney
                                            BWW Law Group, LLC
                                            8100 Three Chopt Rd.
                                            Suite 240
                                            Richmond, VA 23229
                                            (804) 282-0463 (phone)
                                            (804) 282-0541 (facsimile)
                                            bankruptcy@bww-law.com
                                            Attorney for the Movant

                               CERTIFICATE OF SERVICE

       I certify that on this 22nd day of March, 2019, the following person(s) were or will be
served with a copy of the foregoing Motion for Relief from Automatic Stay electronically via the
CM/ECF system or by first class mail, postage prepaid:

Tom C. Smith, Jr., Trustee                         Sergio Plaza Busante, Jr.
P.O Box 1506                                       aka Sergio P. Busante
Virginia Beach, VA 23451                           525 Declaration Rd
                                                   Virginia Beach, VA 23462-2250
Carolyn L. Camardo
5101 Cleveland Street, Suite 200                   Lydia Traquena Busante
Virginia Beach, VA 23462                           525 Declaration Road
                                                   Virginia Beach, VA 23462
Sergio Plaza Busante, Jr.
aka Sergio P. Busante                              Lydia Traquena Busante
525 Declaration Road                               525 Declaration Rd
Virginia Beach, VA 23462                           Virginia Beach, VA 23462-2250




                                                   /s/ Lauren French
                                                   Lauren French VSB# 85478
                                                   Attorney
                                                   BWW Law Group, LLC
                                                   8100 Three Chopt Rd., Suite 240
                                                   Richmond, VA 23229
                                                   (804) 282-0463 (phone)
                                                   (804) 282-0541 (facsimile)
                                                   bankruptcy@bww-law.com
                                                   Attorney for the Movant
